           Case 1:20-cv-06237-AJN Document 11
                                           12 Filed 11/18/20
                                                    11/20/20 Page 1 of 2

                                                                   Jackson Lewis P.C.
                                                                   58 South Service Road, Suite 250
                                                                   Melville NY 11747
                                                                   (631) 247-0404 Main
                                                                   (631) 247-0417 Fax
                                                                   jacksonlewis.com



MY DIRECT DIAL IS: (631) 247-4670
MY EMAIL ADDRESS IS: DIANE.KREBS@JACKSONLEWIS.COM



                                                           November 18, 2020

VIA ECF

Hon. Alison Nathan
New York District Court
Southern District of New York
Thurgood Marshall United States Courthouse
                                                                            
40 Foley Square
New York, NY 10007

                               Re:      Helena Lin v. All Mobile Video, Inc., et al.
                                        Index No.: 20-cv-06237 (SDNY)


Dear Judge Nathan:

        We represent all Defendants in this matter. We write, with the consent and support of all
parties, to respectfully request a change in the date/time for the upcoming initial pretrial
conference, which is currently scheduled for Friday, December 11, 2020 at 3:30 pm in Courtroom
906.

       First, the parties would like some clarity with respect to the location of the conference. The
notice makes it appear that the conference will be taking place in person, in Your Honor’s
courtroom at 40 Foley Square. However, we are aware that, in light of the COVID pandemic,
many judges are holding conferences via telephone or video conference, to minimize travel and
in-person contact. The parties would therefore like to know if this initial conference can take place
remotely, or if Your Honor intends to have counsel appear in person.

         Second, even if the conference is conducted remotely, defense counsel (with Plaintiff’s
consent) respectfullyy requests a new date/time for it. The undersigned, who is lead defense counsel
in this case, is an observant Jew. In the wintertime, the Sabbath begins very early on Friday
afternoons. On December 11, the current date of the initial conference, the Sabbath begins just
after 4 pm. Thus, even if the conference is conducted remotely, I do not expect to be able to
complete it before the Sabbath starts. We therefore ask Your Honor to set a new conference, and
if it takes place on a Friday, we ask that it be set for the morning.
                                                                      6225'(5('                 
  The conference is hereby adjourned to December 10, 2020 at 3:45 P.M. The
  conference will proceed remotely. When the parties submit their joint letter in
  advance of conference, as noted in the notice of the initial pretrial conference, Dkt 5,
  they should indicate whether they can do without a conference altogether. If so, the
  Court may enter a case management plan without conference. If not, the conference
  will proceed by telephone. The Court will provide the parties with information on how
  to access the conference at a later date.
            Case 1:20-cv-06237-AJN Document 11
                                            12 Filed 11/18/20
                                                     11/20/20 Page 2 of 2

                                                                            Hon. Alison Nathan
                                                                            November 18, 2020
                                                                                        Page 2




       Thank you in advance for Your Honor’s consideration of this request. Should you need
more information, please let us know.

                                                 Respectfully submitted,

                                                 JACKSON LEWIS P.C.

                                                 /s/ Diane Krebs
                                                 Diane Krebs

cc:      All Parties of Record (via ECF)



4810-8893-1026, v. 1
